           Case MDL No. 3019 Document 1-2 Filed 08/23/21 Page 1 of 1




                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION

           MDL No. 21-55, In re: T-MOBILE DATA BREACH LITIGATION

                             SCHEDULE OF ACTIONS

            Plaintiffs        Defendants       District    Civil Action          Judge
                                                               No.
1.   Veera Daruwalla,        T-Mobile USA, W.D. WA        2:21-cv-01118   Hon. Brian A.
     Michael March, and      Inc.                                         Tsuchida, M.J.
     Lavicieia Sturdivant
2.   Stephen J. Vash         T-Mobile US,  N.D. GA        1:21-cv-03384   Hon. Steve C. Jones,
                             Inc.                                         D.J.
3.   Stephanie Espanoza,     T-Mobile USA, W.D. WA        2:21-cv-01119   Hon. Barbara J.
     Jonathan Morales, and   Inc.                                         Rothstein, D.J.
     Alex Pygin
4.   Henry Thang             T-Mobile US,  N.D. CA        5:21-cv-06473   N/A
                             Inc.
5.   Edmund Metzger          T-Mobile USA, E.D. NY        1:21-cv-04721   N/A
                             Inc.




                                           1
